Citation Nr: 0018796	
Decision Date: 07/18/00    Archive Date: 07/25/00

DOCKET NO.  97-23 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability evaluation for 
service-connected fracture, right thumb.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel



INTRODUCTION

The appellant served on active duty from November 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision denied the 
appellant's claim for an increased (compensable) disability 
evaluation for his service-connected fracture, right thumb.  
Thereafter, the appellant timely perfected his appeal of this 
decision.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected fracture, right (major) 
thumb, is manifested by a small exostosis deformity, tender 
to palpation, on the proximal phalanx of the right thumb; the 
tip of the right thumb can touch all of the fingers of the 
right hand and the median transverse fold of the palm of the 
right hand; range of motion of the right thumb's proximal 
interphalangeal and distal interphalangeal joints is from 0 
degrees extension to 60 degrees flexion; muscle strength of 
the right hand (grip strength) is 5/5; and subjective 
complaints of pain in the right thumb in the morning and on 
cold days.


CONCLUSION OF LAW

The criteria for a compensable disability rating for the 
veteran's service-connected fracture, right thumb, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
1999); 38 C.F.R. §§ 4.1-4.14, 4.31, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Code 5224 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The veteran contends that he is entitled to a compensable 
disability rating for his service-connected fracture, right 
thumb.  He alleges that this condition is manifested by 
intermittent pain and a reduced range of motion.

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  His assertion that his 
service-connected fracture, right thumb, has increased in 
severity is plausible. See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992) (where a veteran asserted that his 
condition had worsened since the last time his claim for an 
increased disability evaluation for a service-connected 
disorder had been considered by VA, he established a well 
grounded claim for an increased rating).  All relevant facts 
have been properly developed and no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  38 C.F.R. § 4.7 (1999).  

Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of a 
current disability.  38 C.F.R. § 4.2 (1999); Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

II.  Factual Background

The veteran filed his claim for an increased disability 
rating in April 1996.  In support of his claim, outpatient 
treatment reports, dated November 1994 through August 1996, 
were retrieved from the VA medical center in San Juan, Puerto 
Rico.
A review of these records revealed treatment for a variety of 
conditions; however, no record of complaints, treatment or 
other indications of a right thumb disorder were noted.

In October 1996, a VA examination for the thumb was 
conducted.  The report of this examination noted the 
veteran's subjective complaints of pain and a limited range 
of motion of his right thumb.  Physical examination revealed 
"no anatomical defects of the right hand or the right thumb.  
There is an exostosis bony deformity on the right thumb 
proximal phalanx tender to palpation."  The report noted that 
the veteran could touch the tip of the right thumb to all of 
his fingers in the right hand and the median transverse fold 
of the palm of the right hand.  Range of motion of the right 
thumb's proximal interphalangeal joint and interphalangeal 
joint was from 0 degrees extension to 60 degrees flexion.  
Muscle strength testing of the right hand was 5/5, which is 
normal.  The report also noted that "[t]here is no muscle 
atrophy in all muscles of the right hand," and that there was 
no instability of the right thumb or right wrist detected.  
X-ray examination of the right thumb revealed an old fracture 
deformity of the lateral aspect of the base of the proximal 
phalanx.  It also noted that the joint space was well 
maintained.  The report concluded with a diagnosis of 
residuals of old fracture of right thumb with old fracture 
deformity of the distal phalanx.

In May 1999, a second VA examination for the thumb was 
conducted.  The report of this examination noted the 
following subjective complaints:

Today he refers no pain on the right 
thumb.  He refers that in the morning and 
upon cold days pain on the right thumb.  
No other symptomatology reported on the 
right thumb.

Physical examination of the right (major) thumb revealed a 
small exostosis deformity, tender to palpation, on the 
proximal phalanx of the right thumb.  The report noted that 
he could touch the tip of his right thumb to all of his 
fingers in the right hand and to the median transverse fold 
of the palm of the right hand.  Range of motion of the 
proximal interphalangeal joint and distal interphalangeal 
joints of the right thumb were noted to be from 0 degrees 
extension to 60 degrees flexion.  Muscle strength testing of 
the right hand grip strength was reported to be 5/5, which is 
normal.  The report concluded with a diagnosis of old 
fracture deformity of the aspect of the proximal phalanx of 
the thumb.

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence, which it finds to be persuasive or unpersuasive, 
and provide reasons for rejecting any evidence favorable to 
the appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) 
(table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises. See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), overruled 
on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

As noted above, the veteran's service-connected fracture, 
right thumb, is currently rated as noncompensable (0 percent) 
pursuant to Diagnostic Code 5224.  Under Diagnostic Code 
5224, favorable ankylosis of the thumb warrants a 10 percent 
disability rating for either the minor or major extremity, 
and unfavorable ankylosis of the thumb warrants a 20 percent 
disability rating for either the minor or major extremity. 38 
C.F.R. § 4.71a, Diagnostic Code 5224 (1999).  In order to 
classify the severity of ankylosis and limitation of motion 
of the veteran's right thumb, it is necessary to evaluate 
whether motion is possible to within two inches (5.1 
centimeters) of the median transverse fold of the palm. See 
38 C.F.R. § 4.71a, Multiple Fingers: Favorable Ankylosis 
(1999).  If the veteran is able to do so, the rating will be 
for favorable ankylosis, otherwise unfavorable.

Based upon the above evidence, the Board finds that the 
veteran's service-connected fracture, right thumb, does not 
warrant a compensable disability evaluation.  The report of 
the veteran's most recent VA examination for the thumb, 
performed in May 1999, noted that the tip of the right 
(major) thumb could touch all of the fingers and the median 
transverse fold of the palm of the veteran's right hand.  
Range of motion testing of the right proximal interphalangeal 
and distal interphalangeal joints was from 0 degrees 
extension to 60 degrees flexion.  Muscle strength testing of 
the right hand was 5/5, which is normal.  Similar findings 
were also noted on the veteran's prior VA examination of the 
thumb, performed in October 1996. 

Although the veteran reported complaints of pain in the 
morning and in cold weather, there is no evidence of 
disabling residuals stemming from the right thumb fracture 
which occurred many years ago.  In this respect, there is 
normal range of motion and use of the right thumb and hand 
without diminished strength or grip function.  There is no 
objective evidence of ankylosis, arthritis, swelling, muscle 
spasm, anatomical defects or functional defects of the right 
thumb.  As such, there is simply no objectively-shown 
functional impairment caused by this disability, and a 
compensable rating is not in order.  Moreover, although the 
Board is required to consider the effect of pain when making 
a rating determination, which has been done in this case, it 
is important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain"), 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, disturbance 
of locomotion, interference with sitting, standing and 
weight-bearing", incoordination, and excess fatigability), 
and 4.59 (minimum compensable evaluation warranted for 
painful motion with joint pathology) in this case. See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  However, an 
increased rating is not warranted on the basis of these 
regulations.  As indicated above, there is no functional 
disability of the right thumb or hand due to painful use, 
weakness, excess fatigability, incoordination, or impaired 
ability to execute.   The May 1999 VA examination for the 
thumb noted that "[t]oday he refers no pain on the right 
thumb." The veteran does not seek outpatient treatment for 
his right thumb disorder, and there is no evidence suggesting 
that he has missed time from work due to this condition.  
Accordingly, a separate rating under 38 C.F.R. §§ 4.40, 4.45 
and 4.49 is not in order.

The Board has also considered potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
the appellant raised them.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  The Board considered the application of 
Diagnostic Code 5003 for degenerative arthritis, however, no 
arthritis has been confirmed by X-ray examination.  
Accordingly, the Board finds that an increased rating for the 
veteran's thumb disorder is not warranted under Diagnostic 
Code 5003.

In view of the above, a noncompensable disability evaluation 
is appropriate on the facts of this case. See 38 C.F.R. § 
4.31 (1999)(in every instance where the schedule does not 
provide a zero percent disability for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirement for a compensable evaluation have not been met). 
The benefit of the doubt rule is not for application in this 
case because the evidence is not in relative equipoise. 38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 4.3 (1999).


ORDER

A compensable disability evaluation for service-connected 
fracture, right thumb, is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

